I cannot agree with the interpretation of instruction number six by the other members of the Court. It seems to me that this instruction simply advised the jury that if the evidence established beyond a reasonable doubt that defendant acted with malice toward someone, whether known to him or not, that it was sufficient so far as this branch of the case, i.e. malice, is concerned. The apparent purpose of the instruction was to advise the jury that it was not necessary for the jury to find that the defendant acted with malice toward some known person, but that it was sufficient if he acted with malice toward some person, known or unknown.
This instruction was a correct statement of our law. State v. Berry, 43 S.D. 85, 177 N.W. 1012. I concur in the other portions of the opinion as written and the result reached by the majority.
 *Page 1